MEMORANDUM AND ORDER
These two actions challenge the 1992 State legislative redistricting plan enacted by the Maryland General Assembly on the grounds that it violates the Voting Rights Act of 1965, 42 U.S.C. § 1973 et seq., and the Fourteenth and Fifteenth Amendments of the U.S. Constitution.1 Civil No. S-92-510 is brought by Marylanders for Fair Representation, Inc. (alleged to be “a not-for-profit, non-partisan corporation”) and two individual Republicans (one of whom is an African American registered voter of Prince George’s County and the other of whom is a white registered voter of Baltimore County). Civil No. S-92-1409 is brought by the NAACP, its local and State affiliates in Maryland and several individual registered voters who are African American. Defendants are the Governor, the State administrative board of election laws and various other public officials.
A three-judge district court has been convened pursuant to 28 U.S.C. § 2284. Presently pending before us is a motion filed by defendants requesting us to dismiss or to stay the actions on abstention grounds pending review of the validity of the redistricting plan by the Maryland Court of Appeals.2
We are mindful, as defendants urge, that the Maryland Constitution confers original jurisdiction upon the Maryland Court of Appeals to consider constitutional challenges to a redistricting plan asserted by any dissatisfied registered voter in the State. Md. Const, art. Ill, § 5.3 Acting with commendable speed, the Court of Appeals has already issued an order requiring that any such challenges to the 1992 plan be filed on or before July 1, 1992, and that the Maryland Attorney General respond to those challenges on or before August 31, 1992. See 19 Md.Reg. 793 (1992). If we were free to follow our own inclinations, we would defer our consideration of the issues presented in these cases until the Court of Appeals has had an opportunity to *749act upon any challenges asserted before it. It is self-evident that the task of apportionment and legislative redistricting, “dealing as it must with fundamental ‘choices about the nature of representation,’ is primarily a political and legislative process,” Gaffney v. Cummings, 412 U.S. 735, 749, 93 S.Ct. 2321, 2329, 37 L.Ed.2d 298 (1973) (quoting Burns v. Richardson, 384 U.S. 73, 92, 86 S.Ct. 1286, 1296-97, 16 L.Ed.2d 376 (1966)), and that a federal court must take care not to “intrude upon state policy any more than necessary,” Whitcomb v. Chavis, 403 U.S. 124, 160, 91 S.Ct. 1858, 1878, 29 L.Ed.2d 363 (1971). See also Scott v. Germano, 381 U.S. 407, 85 S.Ct. 1525, 14 L.Ed.2d 477 (1965); cf. Maryland Committee for Fair Representation v. Tawes, 377 U.S. 656, 674, 84 S.Ct. 1429, 1439, 12 L.Ed.2d 595 (1964) (encouraging state courts to hear challenges to apportionment plans).
Plaintiffs in these actions have, however, invoked federal jurisdiction to raise federal constitutional and statutory claims. We have a “virtually unflagging obligation ... to exercise the jurisdiction given [us].” See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236, 1246, 47 L.Ed.2d 483 (1976). “Abdication of ... [our] obligation to decide cases can be justified ... only in the exceptional circumstances where ... [an] order to the parties to repair to the State court clearly would serve an important countervailing interest.” Id. at 813, 96 S.Ct. at 1244. We cannot conclude that such circumstances exist here. To the contrary, we believe that the interests of comity, the efficient and economic use of judicial resources and the timely ordering of the electoral process all dictate that, instead of staying our hand, we seek to act in tandem with the Maryland Court of Appeals to the end that federal and state review of the legislative redistricting plan proceed simultaneously rather than sequentially.
Defendants argue that if the Court of Appeals were to invalidate the plan, either on federal or state grounds, its decision would nullify or at least modify the rulings which we are called upon to make. However, the reverse is likewise true. If we were ultimately to overturn the redistricting plan on federal grounds, decisions which the Court of Appeals had' made in the interim might be nullified or substantially altered. This would prove to be particularly unfortunate if, before we acted, a revised plan had been established, pursuant to a directive of the Court of Appeals, based upon premises concerning federal law which we subsequently invalidated.4 Were that to occur, the valuable time and resources of the Court of Appeals would be wasted, and unnecessary friction between the State and Federal courts might ensue.5
Under these circumstances we will not abstain from deciding the federal claims which plaintiffs have asserted here. However, we have conferred informally with the Maryland Court of Appeals to consider the feasibility of coordinating its proceedings with ours, including (potentially) establishing a joint , schedule, cross-designating a single special master and holding joint hearings. Of course, as representatives of different sovereigns, we and the *750Court of Appeals must each ultimately make independent decisions on the questions falling within our respective constitutional spheres.6 However, at least at this stage of the proceedings neither we nor the Court of Appeals perceive any institutional impediments to our working closely with one another on matters relating to the management and administration of this litigation.
For these reasons defendants’ motion to dismiss or stay on abstention grounds is denied. We will, however informally stay these actions until July 15, 1992, to give us an opportunity to discuss further with the Maryland Court of Appeals the question of coordinated proceedings against the background of all challenges to the redistricting plan which are filed before it.

. In Civil No. S-92-510 plaintiffs also assert pendent claims under the Maryland Constitution.


. Also pending before us is a motion to dismiss filed by Thomas V. Mike Miller, Jr., President of the Maryland Senate, and R. Clayton Mitchell, Jr., Speaker of the Maryland House of Delegates in Civil No. S-92-510. Miller and Mitchell have also been named as defendants in Civil No. S-92-1409. The issues pertaining to a possible dismissal of Miller and Mitchell in that action have not yet been briefed. Accordingly, we will defer consideration of those issues in both cases until a later stage of these proceedings.


.It is not clear whether, as a matter of Maryland law, the Court of Appeals (rather than a State circuit court) has original jurisdiction over a statutory claim brought under the Voting Rights Act. Section 5 of Article III of the Maryland Constitution confers original jurisdiction upon the Court of Appeals only as to claims that "the districting of the State is not consistent with requirements of either the Constitution of the United States of America, or the Constitution of Maryland.”


. The risk that such a result might occur is heightened by the fact that, presumably in order to avoid the danger of res judicata (and perhaps because of the uncertainty of the jurisdictional issue under Maryland law concerning the Voting Rights Act claims, see footnote 3, supra), the plaintiffs in the actions presently pending before us have chosen not to litigate the merits of their claims before the Court of Appeals. Cf. Moses H. Cone Memorial Hosp. v. Mercury Constr. Co., 460 U.S. 1, 28, 103 S.Ct. 927, 943, 74 L.Ed.2d 765 (1983) (district court must conclude that "parallel state-court litigation will be an adequate vehicle for the complete and prompt resolution of the issues between the parties" before granting stay or dismissal).


. As to the element of time, defendants point out that candidates need not file for election under the new redistricting plan until July 5, 1994 — more than two years from now. However, the apparent luxury of time may be illusory. Any decisions made now concerning the scheduling of' proceedings must be premised upon the occurrence of a “worst case scenario.” This would include the possibility that both Supreme Court review and the adoption of a new plan will be necessary. In any event, it is in the interest of the sound working of the political process to have the districting lines definitively drawn as soon as possible so that potential candidates and their supporters can responsibly plan their activities.


. As mentioned in footnote 1, supra, the plaintiffs in Civil No. S-92-1409 have raised only federal claims but the plaintiffs in Civil No. S-92-510 have also raised certain pendent state claims. There is a substantial question as to whether we may properly consider the latter claims. See Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984). In any event, we anticipate that even if we were to conclude that we could consider those claims, we would decline to do so in deference to the Maryland Court of Appeals. That does not mean, however, that as a matter of comity we expect the Court of Appeals to defer to us on resolution of federal claims as to which its jurisdiction has been properly invoked. State courts have power equal to those of the federal courts to decide federal constitutional claims. It likewise appears that (the jurisdictional issue under Maryland law aside) state courts have concurrent jurisdiction with federal courts under the Voting Rights Act as well. See Hathorn v. Lovorn, 457 U.S. 255, 265-71, 102 S.Ct. 2421, 2428-31, 72 L.Ed.2d 824 (1982). Of course, we hope that if the Court of Appeals eventually rules upon any federal claims raised in the proceedings before it which overlap with those which we are called upon to decide, we will each reach the same conclusions as to them. However, even if we did not agree, the public interest will have been served by the coordinated proceedings. In that event the Supreme Court — which has ultimate authority to review the rulings made on federal issues both by us and the Maryland Court of Appeals— would be able to determine how it should proceed on the basis of a single factual record on which the legal issues would be clearly drawn.